DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This Office Action is responsive to amendment filed on 03/26/2021. Claims 3, 6, 15, and 19 were canceled. New claims 21-24 were added. Claims 1-2, 4-5, 7-14, 16-18, and 20-24 have been examined and are pending in this application.
Response to Arguments
Applicant's arguments filed 03/26/2021 have been fully considered but they are not persuasive.
Applicant argues, page 8 of the remarks, “the cited portion of Obereiner do not disclose or suggest a security management circuit that allocates a security region and provides information about the obtained physical address external to the memory device.”
The Examiner respectfully submits that Obereiner teaches that the access management component 116 can contain an authentication credential set component 202 that can facilitate setting an authentication credential associated with a memory region in the memory array. The authentication credential set component 202 can work in conjunction with a compare component 204 to facilitate setting or changing a new authentication credential for a memory region (e.g., memory region 106, as illustrated in FIG. 1), para 0050 of Obereiner. Furthermore, Obereiner teaches that authentication information associated with a memory region can include a password hint stored with other authentication information and can be provided to an external user in remembering an authentication credential, para 0031 of Obereiner. 

The Examiner respectfully disagrees. Obereiner teaches that when there is a change or update to a security record, such as a setting of an authentication credential for a memory region (e.g., 106), or a wipe erase of a memory region which can result in the authentication credential being set to a default authentication credential or making the memory region an unrestricted memory region, as desired, the access management component 116 can facilitate generating a new security record for such memory region, para 0032 of Obereiner.
Applicant argues with respect to independent claim 14 that, page 10 of the remarks, Obereiner does not teach “limiting the data operation for the security data by exporting a control signal to a column decoder and/or a row decoder of the memory device.”
The Examiner respectfully disagrees. Obereiner selectively enables memory decoders based on match of the security credentials. For example, Obereiner describes that the programming circuitry can be represented in part by and can include one or more x-decoder components 308 and one or more y-decoder components 310 that can cooperate with the I/O component 306 for selectively connecting a source (not shown), gate (not shown), and/or drain (not shown) of selected addressed memory cells to predetermined voltages or impedances to effect designated operations (e.g., writing, reading, verifying, erasing) on the respective memory cells, and deriving necessary voltages to effect such operations, para 0057 and FIG. 3. Access to the memory 
Applicant’s argument on page 11 of the remarks with respect to independent claim 18 has been responded to above in this Office Action addressing similar argument with respect to independent claim 1.
Applicant argues with respect to independent claim 18, page 12 of the remarks, “the cited portion of Obereiner is silent on its access management component being configured to ‘receive a write command and a physical address that is input to the memory device and store region information about the security region based on the received physical address’ in a memory region allocation phase, as recited in amended claim 18.”
The Examiner respectfully disagrees. Obereiner describes that a user can desire to perform a write associated with a memory region (e.g., 106) associated with the user, para 0035. The access management component 116 can contain an authentication credential set component 202 that can facilitate setting an authentication credential associated with a memory region in the memory array, para 0050 of Obereiner. An x-decoder component 308 and a y-decoder component 310 can each receive address bus information, which can be provided as part of a command, para 0057 of Obereiner. The authentication credential and other authentication information and/or associated memory region information, such as the memory start address, memory end address, and/or memory region size, can be stored as a security record in a authentication 
Applicant argues with respect to amended dependent claim 9 that, page 12 of the remarks, “Obereiner fails to disclose or suggest that its access management component (asserted to be the security management circuit of Claim 9) exports a control signal to Obereiner’s X- and Y- decoders ‘responsive to the input password being inconsistent with the guard key,’ as recited in Claim 9.”
The Examiner respectfully disagrees. Obereiner selectively enables memory decoders based on match of the security credentials. For example, Obereiner describes that the programming circuitry can be represented in part by and can include one or more x-decoder components 308 and one or more y-decoder components 310 that can cooperate with the I/O component 306 for selectively connecting a source (not shown), gate (not shown), and/or drain (not shown) of selected addressed memory cells to predetermined voltages or impedances to effect designated operations (e.g., writing, reading, verifying, erasing) on the respective memory cells, and deriving necessary voltages to effect such operations, para 0057 and FIG. 3. Access to the memory region(s) can be disabled. As a result, the user and other entities are not able to access such memory region until a proper authentication credential is presented, para 0111 and FIG. 9 of Obereiner.
Applicant argues with respect to dependent claim 10, page 13 of the remarks, “if one were to assume that ‘locking’ could be reasonably interpreted as an ‘alert signal,’ the locking would appear to be expressly performed ‘in the memory array’ and not output external to the memory device.”

Applicant argues with respect to dependent claim 13, pages 13-14 of the remarks, “the cited portion of Obereiner merely describes a buffer component, and not the access management component of Obereiner (asserted to be security management circuit of Claim 13) is implemented within such a buffer component. Indeed, the cited portion of Obereiner would actually appear to expressly describe the exact opposite, noting only that the buffer may be used to temporarily store data. Applicant respectfully submits that this does not disclose or suggest that ‘the security management circuit is implemented in the buffer die’ much less that the buffer die has core die stacked on it.”
The Examiner respectfully disagrees. The Examiner respectfully submits that the claim does not require that the security management circuit is implemented in the buffer (that would be absurd). Instead, the claim required that the security management component is implemented in a buffer die “the security management circuit is implemented in the buffer die” (see dependent claim 13) (emphasis added). Obereiner teaches that memory cells are stacked on top of each other in a multi-die package, para 0057 of Obereiner. A buffer component 320 can be formed on the substrate 302. The buffer component 320 can facilitate storage of data, for example, to temporarily store data, being written to and/or read from the memory array 104, para 0061 Obereiner. 
Applicant argues with respect to dependent claim 16, page 14 of the remarks, “Obereiner fails to disclose or suggest receiving a write command and a physical address and ‘generating region information about the security region based on the received physical address.’”
The Examiner respectfully disagrees. Obereiner describes that a user can desire to perform a write associated with a memory region (e.g., 106) associated with the user, para 0035. The access management component 116 can contain an authentication credential set component 202 that can facilitate setting an authentication credential associated with a memory region in the memory array, para 0050 of Obereiner. An x-decoder component 308 and a y-decoder component 310 can each receive address bus information, which can be provided as part of a command, para 0057 of Obereiner. The authentication credential and other authentication information and/or associated memory region information, such as the memory start address, memory end address, and/or memory region size, can be stored as a security record in a authentication memory location in the authentication memory region 114 in a highly secure area of the memory array 104, para 0030 and FIG. 1 of Obereiner.
In view of the foregoing remarks, independent claims 1, 14, and 18 are not in a condition for allowance. Claims depending therefrom, either directly or indirectly, are also not in a condition for allowance.


Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-2, 4-5, 7-14, 16-18, and 20-24 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Obereiner et al. US 2009/0249014 (“Obereiner”).
As per independent claim 1, Obereiner teaches A memory device (A memory component 102 can include a memory array 104 that can receive and store data, para 0025 and FIG. 1) comprising:
a memory cell array comprising a security region that is configured to store security data (Memory array 104 can comprise a plurality of memory regions 106, 108, 110, 112 comprised of a subset of memory cells where secured data can be stored, paras 0026-0027 and FIG. 1);
a security management circuit (An access management component 116, para 0026 and FIG. 1) configured to store a guard key (Authentication data can be stored in a password memory region 114, which can be a highly secure region in the memory array 104 that is accessible only by authorized components such as the access management component 116, para 0026 and FIG. 1) and, responsive to receiving a data operation command for the security region (A user can desire to perform a read, write, and/or erase associated with a memory region, e.g., region 106, para 0035 and FIG. 1), limit a data operation for the security region by comparing the guard key with an input password that is received by the memory device (The access management component 116 can receive the authentication information and can access the authentication memory location associated with the memory region (e.g., region 106) selected by the user. The access management component 116 can compare the received authentication information (e.g., authentication credential(s), such as passwords, see para 0067) to the authentication credential stored in the associated security record stored in the authentication memory location to determine whether the stored authentication credential matches each received authentication credential(s). If the authentication credential matches the stored authentication credential, access is authorized. If the received authentication credential does not match the stored authentication credential, access is denied, paras 0035-0036 and FIG. 1);
wherein, in a memory region allocation phase, the security management circuit is configured to allocate the security region (The access management component 116 can contain an authentication credential set component 202 that can facilitate setting an authentication credential associated with a memory region in the memory array. The authentication credential set component 202 can work in conjunction with a compare component 204 to facilitate setting or changing a new authentication credential for a memory region (e.g., memory region 106, as illustrated in FIG. 1), para 0050), obtain a physical address corresponding to the security region (The authentication credential and other authentication information and/or associated memory region information, such as the memory start address, memory end address, and/or memory region size, can be stored as a security record in a authentication memory location in the authentication memory region 114 in a highly store region information about the security region based on the obtained physical address (The authentication credential and other authentication information and/or associated memory region information, such as the memory start address, memory end address, and/or memory region size, can be stored as a security record in a authentication memory location in the authentication memory region 114 in a highly secure area of the memory array 104, para 0030 and FIG. 1), and provide information about the obtained physical address external to the memory device (Authentication information associated with a memory region can include a password hint stored with other authentication information and can be provided to an external user in remembering an authentication credential, para 0031).
As per dependent claim 2, Obereiner discloses the device of claim 1. Obereiner teaches wherein, in a guard key injection phase and/or a guard key update phase, the security management circuit is configured to receive the guard key from outside the memory device and to store the guard key (The access management component 116 can facilitate setting authentication data in the memory component 102. Authentication credential (e.g., a password, PIN, biometric identification information etc.) provided by a user can be stored as a security record in the authentication memory region 114, para 0030 and FIG. 1).
As per dependent claim 4, Obereiner discloses the device of claim 1. Obereiner teaches wherein the region information comprises a start address corresponding to the security region and a size of the security region (The authentication credential and other authentication information and/or associated memory region 
As per dependent claim 5, Obereiner discloses the device of claim 1. Obereiner teaches wherein the region information comprises a start address and an end address, which correspond to the security region (The authentication credential and other authentication information and/or associated memory region information, such as the memory start address, memory end address, and/or memory region size, can be stored as a security record in a authentication memory location in the authentication memory region 114 in a highly secure area of the memory array 104, para 0030 and FIG. 1).
As per dependent claim 7, Obereiner discloses the device of claim 1. Obereiner teaches wherein, responsive to the input password being consistent with the guard key, the security management circuit is configured to control the memory device such that the memory device performs the data operation (If the received authentication credential matches the stored authentication credential, access is authorized, para 0035).
As per dependent claim 8, Obereiner discloses the device of claim 1. Obereiner teaches wherein, responsive to the input password being inconsistent with the guard key, the security management circuit is configured to control the memory device such that the memory device does not perform the data operation (If the 
As per dependent claim 9, Obereiner discloses the device of claim 8. Obereiner teaches wherein, responsive to the input password being inconsistent with the guard key, the security management circuit is configured to control a column decoder and/or a row decoder of the memory device by exporting a control signal to the column decoder and/or row decoder such that data is not written to the memory cell array and/or is not read from the memory cell array (The programming circuitry can be represented in part by and can include one or more x-decoder components 308 and one or more y-decoder components 310 that can cooperate with the I/O component 306 for selectively connecting a source (not shown), gate (not shown), and/or drain (not shown) of selected addressed memory cells to predetermined voltages or impedances to effect designated operations (e.g., writing, reading, verifying, erasing) on the respective memory cells, and deriving necessary voltages to effect such operations, para 0057 and FIG. 3. Access to the memory region(s) can be disabled. As a result, the user and other entities are not able to access such memory region until a proper authentication credential is presented, para 0111 and FIG. 9).
As per dependent claim 10, Obereiner discloses the device of claim 1. Obereiner teaches wherein, responsive to the input password being inconsistent with the guard key, the security management circuit is configured to output an alert signal to outside of the memory device (In response to an authentication failure, the access management component 116 may lock a memory region. An administrator or a super user intervention is required to unlock the memory region, para 0052).
wherein, responsive to receiving the data operation command for the security region and not receiving the input password, the security management circuit is configured to withhold the data operation for the security region and to output a password request signal external to the memory device (If a wipe erase of a memory region is initiated, a user can be requested to input an authentication credential a predetermined number of times, and the access management component can receive such authentication information, para 0008).
As per dependent claim 12, Obereiner discloses the device of claim 1. Obereiner teaches wherein the security management circuit (An access management component 116, para 0026 and FIG. 1) comprises:
a first memory configured to store region information about the security region (The authentication credential and other authentication information and/or associated memory region information, such as the memory start address, memory end address, and/or memory region size, can be stored as a security record in a authentication memory location in the authentication memory region 114 in a highly secure area of the memory array 104, para 0030 and FIG. 1);
a second memory configured to store the guard key (The authentication credential and other authentication information and/or associated memory region information, such as the memory start address, memory end address, and/or memory region size, can be stored as a security record in a authentication memory location in the authentication memory region 114 in a highly secure area of the memory array 104, para 0030 and FIG. 1);
an address comparison circuit configured to receive the region information from the first memory and generate a region comparison result by comparing the region information with an address input from external to the memory device (An x-decoder component 308 and a y-decoder component 310 can each receive address bus information, which can be provided as part of a command, and such information can be utilized to facilitate determining the desired memory cell(s) in the memory component 102, para 0056 and FIG. 3);
a password comparison circuit configured to receive the guard key from the second memory and generate a password comparison result by determining if the input password is consistent with the guard key (A compare component associated with the access management component can compare respective sets of authentication information with each other to determine whether the respective sets of authentication information match each other, para 0086);
a security control circuit configured to limit the data operation for the security region and/or output an alert signal external to the memory device, based on the region comparison result received from the address comparison circuit and the password comparison result received from the password comparison circuit (The access management component 116 can receive the authentication information and can access the authentication memory location associated with the memory region (e.g., region 106) selected by the user. The access management component 116 can compare the received authentication information (e.g., authentication credential(s)) to the authentication credential stored in the associated security record stored in the authentication memory location to determine 
As per dependent claim 13, Obereiner discloses the device of claim 1. Obereiner teaches wherein the memory device has a structure in which at least one core die is stacked on a buffer die (Memory cells are stacked on top of each other in a multi-die package, para 0057),
the security management circuit is implemented in the buffer die (A buffer component 320 can be formed on the substrate 302. The buffer component 320 can facilitate storage of data, for example, to temporarily store data, being written to and/or read from the memory array 104, para 0061).
As per independent claim 14, many of the claim limitations of this claim are rejected based on arguments provided above for similar rejected independent claim 1. 
As per other claim limitations, Obereiner teaches responsive to the guard key being inconsistent with the received input password, limiting the data operation for the security data by exporting a control signal to a column decoder and/or a row decoder of the memory device such that the security data is not written to the memory cell array and/or is not read from the memory cell array (The programming circuitry can be represented in part by and can include one or more x-decoder components 308 and one or more y-decoder components 310 that can cooperate with the I/O component 306 for selectively connecting a source (not shown), gate (not 
wherein the guard key is updated and stored in the memory device at a first interval (When there is a change or update to a security record, such as a setting of an authentication credential for a memory region (e.g., 106), or a wipe erase of a memory region which can result in the authentication credential being set to a default authentication credential or making the memory region an unrestricted memory region, as desired, the access management component 116 can facilitate generating a new security record for such memory region, para 0032).
As per dependent claim 16, Obereiner discloses the method of claim 14. Obereiner teaches further comprising: receiving a write command in a memory region allocation phase (A user can desire to perform a write associated with a memory region (e.g., 106) associated with the user, para 0035. The access management component 116 can contain an authentication credential set component 202 that can facilitate setting an authentication credential associated with a memory region in the memory array, para 0050); 
receiving a physical address (An x-decoder component 308 and a y-decoder component 310 can each receive address bus information, which can be provided as part of a command, para 0057); 
generating region information about the security region based on the received physical address (The authentication credential and other authentication information and/or associated memory region information, such as the memory start address, memory end address, and/or memory region size, can be stored as a security record in a authentication memory location in the authentication memory region 114 in a highly secure area of the memory array 104, para 0030 and FIG. 1); 
storing the generated region information in a first memory in the memory device (The authentication credential and other authentication information and/or associated memory region information, such as the memory start address, memory end address, and/or memory region size, can be stored as a security record in a authentication memory location in the authentication memory region 114 in a highly secure area of the memory array 104, para 0030 and FIG. 1).
As per dependent claim 17, this claim is rejected based on arguments provided above for similar rejected dependent claim 4.
As per claims 18 and 20, these claims are rejected based on arguments provided above for similar rejected claims 1 and 10.
As per dependent claim 21, this claim is rejected based on arguments provided above for similar rejected dependent claim 5.
As per dependent claim 22, Obereiner discloses the device of claim 1. Obereiner teaches wherein the security management circuit is further configured to provide the obtained physical address to a memory controller and/or host device couple to the memory device (The authentication information can include and/or be associated with a start memory address and/or end memory address that can 
As per dependent claim 23, this claim is rejected based on arguments provided above for similar rejected dependent claim 11.
As per dependent claim 24, this claim is rejected based on arguments provided above for similar rejected independent claim 1.
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ZUBAIR AHMED whose telephone number is (571)272-1655.  The examiner can normally be reached on 7:30AM - 5:00PM EST.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, DAVID X YI can be reached on (571) 270-7519.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/ZUBAIR AHMED/Examiner, Art Unit 2132                                                                                                                                                                                                        
/DAVID YI/Supervisory Patent Examiner, Art Unit 2132